DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 and 8-23 of copending Application No. 16/078,399 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because many of the claims are word for word identical and the remaining claims differ in only obvious ways as described below in the rejection. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 5-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,974,418. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious for reasons described in the rejections below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly amended claim 1 limits the D50 of the powder to 3-8.  This is indefinite because in the claims as originally filed the limit was 3-40 and 3-8 was limited to a specified process not currently in the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 requires “mean volume diameter  D50 of the thermoplastic polymer particles to the average diameter unit fibers of the fibrous material ranges from 3 to 8, and excluding any electrostatic process in voluntary charge”. This language is unclear and possibly new matter as before the range went from 3-40 and Claim 3 limits the range from 10-40.  
Regarding Claim 1 and 3:  It is noted that the limitations 3-8 and 10-40 do not have units and are thus indefinite.
Regarding Claim 1: The language “in voluntary charge” doesn’t make sense. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “10-40” required by claim 3 is broader than the range 3 to 8 currently in the claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beraud et al. (US PG Pub. 2014/0322511) in view of Miller et al. (Impregnation Techniques for Thermoplastic Matrix Composites, Polymers and Polymer Composites Vol. 4 No.7, 1996, as provided by Applicant).
Regarding Claim 1, 4, 5 and 7: Beraud et al. disclose a method of manufacturing a pre-impregnated fibrous material comprising a fiber material made of continuous fibers ([0048]) and at least one thermoplastic polymer matrix ([0028]), wherein said pre-impregnated fibrous material is made of a single unidirectional ribbon or in a plurality of unidirectional parallel ribbons and in that said method comprises an impregnation step of said fibrous material in the form of a roving or of several parallel rovings by said thermoplastic polymer in powder form([0047]-[0050]), said impregnation step being carried out with said at least one thermoplastic polymer and said fibrous material the D90/D10 ratio of which by volume of the thermoplastic polymer particles ranges from 1.5 to 50 (Figure 6) and the ratio of the mean volume diameter (D50) of the thermoplastic polymer particles to the average diameter unit fibers of said fibrous material range from 3 to 40 ([0053]). Beraud et al. fail to specifically disclose wherein the said impregnation step is carried out by fluidised bed, however fluidized bed is a known method of impregnating a powder into a tape.  For example Miller et al. describe numerous known iterations of powder bed impregnation of tows (Miller et al. pg. 468-472).  Miller et al. further disclose impregnation stage is carried out by a dry fluidised bed in a tank (Figure 16) but fail to specifically disclose the control of the content of the said at least one thermoplastic polymer matrix in said fibrous material is performed by controlling the residence time of said fibrous material in the powder, however absent a showing of unexpected results a person having ordinary skill in the art at the time of invention would have found it obvious that the amount of polymer contained in the tow would inherently be a matter of size of the particles, spreading of the fibers and time in the fluidized bed and would have found residence time in the bed to be a matter of routine optimization.  Further given the teachings of Miller et al. a person having ordinary skill in the art at the time of invention would have found a fluidized bed to be an obvious variant of the method used by Beraud et al. to impregnate the fibrous composite.
Regarding Claim 3: Beraud et al. and Miller et al.  disclose the method as described above in the rejection of claim 1.  Beraud et al. further disclose wherein said fibrous material is made of carbon fibers and said D50/average diameter ratio of the unit fibers ranges from 10 to 40 ([0053]).  Beraud et al. disclose the D50 of the powder must not exceed 5 times the diameter of the filaments.
Regarding Claim 6: Beraud et al. and Miller et al.  disclose the method as described above in the rejection of claim 5.  Beraud et al. further disclose the fiber content of the tape is up to 90% by weight.  Given the similarity in the processes of the prior art and the instant invention it is the Examiner’s position that said wt% would be equivalent to 45 to 65% by volume.
Regarding Claims 8-11: Beraud et al. and Miller et al.  disclose the method as described above in the rejection of claim 5.  Miller et al. further disclose wherein said tank comprises a fluidised bed and said impregnation step is carried out with simultaneous spreading of said roving or said rovings between the inlet and outlet of said fluidised bed, wherein said fluidised bed comprises at least one tension device, said roving or said rovings being in contact with a part or the whole of the surface of said at least one tension device wherein said spreading of said roving or said rovings is performed at least at said at least one tension device, and wherein said at least one tension device is a convex, concave or cylindrical compression roller (Miller et al. pg. 469-471 and Figure 15).  Additionally Beraud et al. disclose spreading of the tows to enhance powder impregnation ([0050]-[0056]).  Therefore a person having ordinary skill in the art would have found spreading of the tows by pins or cylinders to be obvious and well within the skill of a routineer in the art.
Regarding Claim 12: Beraud et al. and Miller et al. disclose the method as described above in the rejection of claim 11.  Beraud et al. disclose wherein said at least one compression roller is cylindrical in shape and the percentage of spreading of said roving or said rovings between the inlet and the outlet of said fluidised bed being comprised from 1% to 400% (width is at least 100% final width and the width at the start of the fanning step and the impregnation step is at least 20% ([0021]).
Regarding Claim 13-15: Beraud et al. and Miller et al.  disclose the method as described above in the rejection of claim 12.  Beraud et al. and Miller et al. fail to disclose wherein a single compression roller is present in the fluidised bed (Miller discloses at least 2) however Miller et al. do disclose said impregnation is effected at angle a1 (between 0 and 89 degrees) formed by said roving or said rovings between the inlet of said compression roller and the vertical tangent to said compression roller (figure 15).  A person having ordinary skill in the art at the time of invention would have found the number of rollers to be a matter of design choice absent a showing of unexpected results.
Regarding Claim 16: Beraud et al. and Miller et al. disclose the method as described above in the rejection of claim 15.  While Beraud et al. and Miller et al. fail to disclose wherein the two compression rollers Ri and R2 are 0.15 mm apart at the length equivalent to the maximum dimension of the tank and in that the difference in height between the two compression rollers Ri and R2 ranges from 0 to the height corresponding to the maximum height of the tank subtracted from the diameters of the two compression rollers, preferably from 0.15 mm to the height corresponding to the maximum height of the tank subtracted from the diameters of the two compression rollers, R2 being the upper compression roller.  However absent a showing of unexpected results and in view of the teachings of the prior art a person having ordinary skill in the art at the time of invention would have considered such modifications to be a matter of obvious design choice.
Regarding Claim 17: Beraud et al. and Miller et al. disclose the method as described above in the rejection of claim 1.  Beraud et al. further disclose wherein a single thermoplastic polymer matrix is used and the thermoplastic polymer powder is fluidisable ([0059], single or combination of polymer powder).
Regarding Claim 24: Beraud et al. and Miller et al. disclose the method as described above in the rejection of claim 1.  Beraud et al. further disclose wherein said thermoplastic polymer further comprises liquid crystal polymers (Beraud et al. discloses the polymers may also comprise liquid crystal polymers ([0028]).
Regarding Claims 25 and 26: Beraud et al. and Miller et al. disclose the method as described above in the rejection of claim 1.  Beraud et al. further disclose wherein said at least one thermoplastic polymer is selected from: polvether ketone ketones (PEKK)([0028]).  While Beraud et al. does not specifically disclose the glass transition temperature of which is such that Tg 800C or a semi-crystalline polymer of which the melting point Tf is 1500C, however it is the Examiner’s position that the Tg and Tf is as claimed or that this claim is not elected as being drawn to a non-elected species.
Regarding Claim 27: Beraud et al. and Miller et al. disclose the method as described above in the rejection of claim 1.  Beraud et al. further disclose wherein said fibrous material comprises continuous fibers selected from carbon fibers ([0027]).

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Beraud et al. (US PG Pub. 2014/0322511) and Miller et al. (Impregnation Techniques for Thermoplastic Matrix Composites, Polymers and Polymer Composites Vol. 4 No.7, 1996, as provided by Applicant), as applied to claim 1 above, and further in view of Gaillard et al. (US PG Pub. 2013/0248087).
Regarding Claims 18, 19 and 21: Beraud et al. and Miller et al. disclose the method as described above in the rejection of claim 1.  Beraud et al. fail to disclose wherein it further comprises a step of shaping said roving or said parallel rovings of said impregnated fibrous material, by calendaring using at least one heating calender in the form of a single unidirectional ribbon or a plurality of unidirectional parallel ribbons with, in the latter case, said heating calender comprising a plurality of calendaring grooves, in accordance with the number of said ribbons and with a pressure and/or spacing between the rollers of said calender controlled by closed- loop system.  However, Gaillard et al. disclose said pre-impregnated fibrous material is produced in a plurality of parallel unidirectional ribbons (several strips, [0039], Figure 5, and description thereof ([0058]), and wherein said method comprises the following steps: 1) an impregnation step of said fibrous material in the form of rovings (Gaillard et al. describe the fibrous material may be in the form of fibers, felts, strips, sheets, braids, rovings, or fragments or continuous fibers ([0002]), said impregnation step comprising: i) immersion of said fibrous material in a fluidized bath (which may be a fluidized bed of powder) containing polymer ((0102], [0104]), said immersion being followed by: ii) a forming step of forming said rovings of said fibrous material impregnated at step i), via calendaring by means of at least one heating calender, into the form ofa plurality of parallel unidirectional ribbons (homogeneous strips ([0116]), said heating calender comprising a plurality of calendaring grooves (Figure 5), the pressure and/or spacing between the rollers of said calender being regulated by a servo system ((0121]). Given those teachings a person having ordinary skill in the art at the time of invention would have found it obvious to calendar the strips to the proper size after impregnation.
Regarding Claim 20 and 23: Beraud et al., Miller et al. and Galliard et al. disclose the method as described above in the rejection of claim 18.  Galliard et al further disclose wherein said heated calender(s) comprise(s) a microwave or induction integrated heating system coupled to the presence of carbonaceous charges in said thermoplastic polymer or mixture of thermoplastic polymers (0134]-[0136]).
Regard Claim 22: Beraud et al., Miller et al. and Galliard et al. disclose the method as described above in the rejection of claim 18.  Galliard et al further wherein said impregnation step (s) is (are) completed by a coating step of said single roving (81a) or said plurality of parallel rovings after impregnation with the powder, said coating step being carried out before said calendaring step, by a molten thermoplastic polymer, which can be identical or different from said polymer in the form of powder in a fluidised bed ([0029], Gaillard et al. disclose further impregnation may be done using crosshead extrusion directly onto the fiber rovings).  Given those teachings a person having ordinary skill in the art would have found it obvious to modify the method of Beraud et al. to include a crosshead extrusion step.
Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive for the following reasons:
First with respect to the ODP rejection, Applicant argues that neither US Patent 10,974,418 or 16/078,399 disclose the added limitation that the impregnation step is carried out by fluidized bed.  This is found unpersuasive because both in the ‘418 patent and the ‘399 application Claim 1 clearly discloses that the impregnation step is carried out in a fluidized bed. 
With regard to 102, the Applicants arguments are persuasive the primary reference does not disclose a fluidized bed of powder.  However with respect to 103, Applicants arguments are not persuasive.  While Beraud et al. disclose that their particular method of coating “provide[s] yarns with better cohesiveness” they do not particularly disclose that fluidized beds would not provide said cohesiveness.  Additionally, [0009] is not directed to the method of coating rather it is directed to “associating each face of a unidirection reinforcing sheet with a nonwoven that could result in a more continuous bond” and thus is directed bonding sheets with other sheets in a continuous and not in a “spot” manner.  The Applicant ignores the teaching of the prior art that discloses that a fluidized bed is a known and predictable way of impregnating fiber tows with polymer.  A person having ordinary skill would have found said fluidized bed to be an obvious variant of the method of coating described by Beraud et al. as described in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744